
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9



WELLS FARGO   SECURITIES ACCOUNT
SECURITY AGREEMENT  

        1.    GRANT OF SECURITY INTEREST.    For valuable consideration, the
undersigned Willdan Group, Inc., or any of them ("Debtor"), hereby grants and
transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a security interest
in (a) Debtor's account no. 13041132 (whether held in Debtor's name or as a Bank
collateral account for the benefit of Debtor), any sub-account thereunder or
consolidated therewith, and all replacements or substitutions therefor,
including any account resulting from a renumbering or other administrative
re-identification thereof (collectively, the "Securities Account") maintained
with Wells Fargo Institutional Securities, LLC ("Intermediary"), (b) all
financial assets credited to the Securities Account, (c) all security
entitlements with respect to the financial assets credited to the Securities
Account, and (d) any and all other investment property or assets maintained or
recorded in the Securities Account (with all the foregoing defined as
"Collateral"), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (iii) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, Including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called "Proceeds"). Except as otherwise expressly permitted herein, in the event
Debtor receives any such Proceeds, Debtor will hold the same in trust on behalf
of and for the benefit of Bank and will immediately deliver all such Proceeds to
Bank in the exact form received, with the endorsement of Debtor if necessary
and/or appropriate undated stock powers duly executed in blank, to be held by
Bank as part of the Collateral, subject to all terms hereof. As used herein, the
terms "security entitlement," "financial asset" and "investment property" shall
have the respective meanings set forth in the California Uniform Commerical
Code.

        2.    OBLIGATIONS SECURED.    The obligations secured hereby are the
payment and performance of: (a) all present and future Indebtedness of Debtor to
Bank; (b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word "Indebtedness" is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

        3.    TERMINATION.    This Agreement will terminate upon the performance
of all obligations of Debtor to Bank, including without limitation, the payment
of all Indebtedness of Debtor to Bank, and the termination of all commitments of
Bank to extend credit to Debtor, existing at the time Bank receives written
notice from Debtor of the termination of this Agreement.

        4.    OBLIGATIONS OF BANK.    Bank has no obligation to make any loans
hereunder. Any money received by Bank in respect of the Collateral may be
deposited, at Bank's option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all

1

--------------------------------------------------------------------------------




purposes, be deemed Collateral hereunder. Bank shall have no duty to take any
steps necessary to preserve the rights of Debtor against prior parties, or to
initiate any action to protect against the possibility of a decline in the
market value of the Collateral or Proceeds. Bank shall not be obligated to take
any action with respect to the Collateral or Proceeds requested by Debtor unless
such request is made in writing and Bank determines, in its sole discretion,
that the requested action would not unreasonably jeopardize the value of the
Collateral and Proceeds as security for the Indebtedness.

        4.    INTERMEDIARY'S REPRESENTATIONS AND WARRANTIES.    Intermediary
represents and warrants to Secured Party that:

        4.1   The Securities Account is maintained with Intermediary solely in
Customer's name.

        4.2   Intermediary has no knowledge of any claim to, security interest
in or lien upon any of the Collateral, except: (a) the security interests in
favor of Secured Party; and (b) Intermediary's liens securing fees and charges,
or payment for open trade commitments, as described in the last paragraph of
this Section.

        4.3   Any claim to, security interest in or lien upon any of the
Collateral which Intermediary now has or at any time hereafter acquires shall be
junior and subordinate to the security interests of Secured Party in the
Collateral, except for Intermediary's liens securing: (a) fees and charges owed
by Customer with respect to the operation of the Securities Account; and
(b) payment owed to Intermediary for open trade commitments for purchases in and
for the Securities Account.

        5.    AGREEMENTS OF INTERMEDIARY AND CUSTOMER.    Intermediary and
Customer agree that:

        5.1   Intermediary shall flag its books, records and systems to reflect
Secured Party's security interests in the Collateral, and shall provide notice
thereof to any party making inquiry as to Customer's accounts with Intermediary
to whom or which Intermediary is legally required or permitted to provide
information.

        5.2   Intermediary shall send copies of all statements relating to the
Securities Account simultaneously to Customer and Secured Party.

        5.3   Intermediary shall promptly notify Secured Party if any other
party asserts any claim to, security interest in or lien upon any of the
Collateral, and Intermediary shall not enter into any control, custodial or
other similar agreement with any other party that would create or acknowledge
the existence of any such other claim, security interest or lien.

        5.4   Without Secured Party's prior written consent, Intermediary and
Customer shall not amend or modify the Account Agreement, other than:
(a) amendments to reflect ordinary and reasonable changes in Intermediary's fees
and charges for handling the Securities Account; and (b) operational changes
initiated by Intermediary as long as they do not alter any of Secured Party's
rights hereunder.

        5.5   Neither Intermediary nor Customer shall terminate the Account
Agreement without giving 30 days' prior written notice to Secured Party.

        6.    AGREEMENT OF CUSTOMER.    Customer agrees to indemnify and hold
harmless Intermediary, its officers, directors, employees and agents, against
claims, liabilities or expenses (including reasonable attorneys' fees) arising
out of Intermediary's compliance with any instructions from Secured Party with
respect to the Securities Account, except if such claims, liabilities or
expenses are caused by Intermediary's negligence or willful misconduct.

2

--------------------------------------------------------------------------------



        7.    MISCELLANEOUS.    

        7.1   This Agreement shall not create any obligation or duty of
Intermediary except as expressly set forth herein.

        7.2   As to the matters specifically the subject of this Agreement, in
the event of any conflict between this Agreement and the Account Agreement or
any other agreement between Intermediary and Customer, the terms of this
Agreement shall control.

        7.3   All notices, requests and demands which any party is required or
may desire to give to any other party under any provision of this Agreement must
be in writing (unless otherwise specifically provided) and delivered to each
party at the address or facsimile number set forth below its signature, or to
such other address or facsimile number as any party may designate by written
notice to all other parties. Each such notice, request and demand shall be
deemed given or made as follows: (a) if sent by hand delivery, upon delivery;
(b) If sent by facsimile, security, instrument or other document subject to this
Agreement of Bank's rights hereunder; (c) to collect by legal proceedings or
otherwise all dividends, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral or Proceeds; (d) to enter into any
extension, modification, reorganization, deposit, merger or consolidation
agreement, or any other agreement relating to or affecting the Collateral or
Proceeds, and in connection therewith to deposit or surrender control of the
Collateral and Proceeds, to accept other property in exchange for the Collateral
and Proceeds, and to do and perform such acts and things as Bank may deem
proper, with any money or property received in exchange for the Collateral or
Proceeds, at Bank's option, to be applied to the Indebtedness or held by Bank
under this Agreement; (e) to make any compromise or settlement Bank deems
desirable or proper in respect of the Collateral and Proceeds; (f) to insure,
process and preserve the Collateral and Proceeds; (g) to exercise all rights,
powers and remedies which Debtor would have, but for this Agreement, with
respect to all Collateral and Proceeds subject hereto; and (h) to do all acts
and things and execute all documents in the name of Debtor or otherwise, deemed
by Bank as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder. To effect the purposes of
this Agreement or otherwise upon instructions of Debtor, or any of them, Bank
may cause any Collateral and/or Proceeds to be transferred to Bank's name or the
name of Bank's nominee. If an Event of Default has occurred and is continuing,
any or all Collateral and/or Proceeds consisting of securities may be
registered, without notice, in the name of Bank or its nominee, and thereafter
Bank or its nominee may exercise, without notice, all voting and corporate
rights at any meeting of the shareholders of the issuer thereof, any and all
rights of conversion, exchange or subscription, or any other rights, privileges
or options pertaining to such Collateral and/or Proceeds, all as if it were the
absolute owner thereof. The foregoing shall include, without limitation, the
right of Bank or its nominee to exchange, at its discretion, any and all
Collateral and/or Proceeds upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, or upon the
exercise by the issuer thereof or Bank of any right, privilege or option
pertaining to any shares of the Collateral and/or Proceeds, and in connection
therewith, the right to deposit and deliver any and all of the Collateral and/or
Proceeds with any committee, depository, transfer agent, registrar or other
designated agency upon such terms and conditions as Bank may determine. All of
the foregoing rights, privileges or options may be exercised without liability
on the part of Bank or its nominee except to account for property actually
received by Bank. Bank shall have no duty to exercise any of the foregoing, or
any other rights, privileges or options with respect to the Collateral or
Proceeds and shall not be responsible for any failure to do so or delay in so
doing.

        8.    PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND
ASSESSMENTS.    Debtor agrees to pay, prior to delinquency, all insurance
premiums, taxes, charges, liens and assessments against the Collateral and
Proceeds, and upon the failure of Debtor to do so, Bank at its option may

3

--------------------------------------------------------------------------------



pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same. Any such payments made by Bank
shall be obligations of Debtor to Bank, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions of
this Agreement, and shall be secured by the Collateral and Proceeds, subject to
all terms and conditions of this Agreement.

        9.    EVENTS OF DEFAULT.    The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) any default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness, (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness, or
(iii) any control, custodial or other similar agreement in effect among Bank,
Debtor and Intermediary relating to the Collateral; (b) any representation or
warranty made by Debtor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein; (d) any impairment of the rights
of Bank in any Collateral or Proceeds or any attachment or like levy on any
property of Debtor; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.

        10.    REMEDIES.    Upon the occurrence of any Event of Default, Bank
shall have the right to declare immediately due and payable all or any
Indebtedness secured hereby and to terminate any commitments to make loans or
otherwise extend credit to Debtor. Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
California Uniform Commerical Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral. All rights, powers, privileges and
remedies of Bank shall be cumulative. No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

        While an Event of Default exists: (a) Debtor will not dispose of any
Collateral or Proceeds except on terms approved by Bank; (b) Bank may
appropriate the Collateral and apply all Proceeds toward repayment of the
Indebtedness in such order of application as Bank may from time to time elect;
(c) Bank may take any action with respect to the Collateral contemplated by any
control, custodial or other similar agreement then in effect among Bank, Debtor
and Intermediary; and (d) at Bank's request, Debtor will assemble and deliver
all books and records pertaining to the Collateral or Proceeds to Bank at a
reasonably convenient place designated by Bank. For any Collateral or Proceeds
consisting of securities, Bank shall have no obligation to delay a disposition
of any portion thereof for the period of time necessary to permit the issuer
thereof to register such securities for public sale under any applicable state
or Federal law, even if the issuer thereof would agree to do so. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.

4

--------------------------------------------------------------------------------



        11.    DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF
INDEBTEDNESS.    In disposing of Collateral hereunder, Bank may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral or Proceeds, or any part thereof, may be
applied by Bank to the payment of expenses incurred by Bank in connection with
the foregoing, including reasonable attorneys' fees, and the balance of such
proceeds may be applied by Bank toward the payment of the Indebtedness in such
order of application as Bank may from time to time elect. Upon the transfer of
all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred Bank shall retain all
rights, powers, privileges and remedies herein given.

        12.    STATUTE OF LIMITATIONS.    Until all Indebtedness shall have been
paid in full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall continue to exist and
may be exercised by Bank at any time and from time to time irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor may have
ceased, unless such liability shall have ceased due to the payment in full of
all Indebtedness secured hereunder.

        13.    MISCELLANEOUS.    When there is more than one Debtor named
herein: (a) the word "Debtor" shall mean all or any one or more of them as the
context requires; (b) the obligations of each Debtor hereunder are joint and
several; and (c) until all Indebtedness shall have been paid in full, no Debtor
shall have any right of subrogation or contribution, and each Debtor hereby
waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank. Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from
Debtor or any other person, (iii) perform any obligation of Debtor with respect
to any Collateral or Proceeds, and (d) make any presentment or demand, or give
any notice of nonpayment or nonperformance, protest, notice of protest or notice
of dishonor hereunder or in connection with any Collateral or Proceeds. Debtor
further waives any right to direct the application of payments or security for
any Indebtedness of Debtor or indebtedness of customers of Debtor.

        14.    NOTICES.    All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or 3 days after deposit in the U. S. mail,
first class and postage prepaid; and (c) if sent by telecopy, upon receipt.

        15.    COSTS, EXPENSES AND ATTORNEYS' FEES.    Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank's interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank's ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid

5

--------------------------------------------------------------------------------




in full at a rate per annum equal to the greater of ten percent (10%) or Bank's
Prime Rate in effect from time to time.

        16.    SUCCESSORS; ASSIGNS; AMENDMENT.    This Agreement shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties, and may be amended
or modified only in writing signed by Bank and Debtor.

        17.    OBLIGATIONS OF MARRIED PERSONS.    Any married person who signs
this Agreement as Debtor hereby expressly agrees that recourse may be had
against his or her separate property for all his or her Indebtedness to Bank
secured by the Collateral and Proceeds under this Agreement.

        18.    SEVERABILITY OF PROVISIONS.    If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

        19.    GOVERNING LAW.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

        20.    ADDENDUM.    Additional terms and conditions relating to the
Securities Account are set forth in an Addendum attached hereto and incorporated
herein by this reference.

        Debtor warrants that Debtor is an organization registered under the laws
of Delaware.

        Debtor warrants that its chief executive office (or principal residence,
if applicable) is located at the following address: 2401 East Katella Avenue,
Suite 300, Anaheim, CA 92806

        IN WITNESS WHEREOF, this Agreement has been duly executed as of
March 30, 2009.

Willdan Group, Inc.

By:   /s/ Kimberly Gant


--------------------------------------------------------------------------------

Kimberly Gant     Title:   Chief Financial Officer    

6

--------------------------------------------------------------------------------






ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT


        THIS ADDENDUM is attached to and made a part of that certain Security
Agreement: Securities Account executed by WILLDAN GROUP, INC. ("Debtor") in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"), dated as of March 30,
2009 (the "Agreement").

        The following provisions are hereby incorporated into the Agreement:

        1.    Securities Account Activity.    So long as no Event of Default
exists, Debtor, or any party authorized by Debtor to act with respect to the
Securities Account, may (a) receive payments of interest and/or cash dividends
earned on financial assets maintained in the Securities Account, and (b) trade
financial assets maintained in the Securities Account. Without Bank's prior
written consent, except as permitted by the preceding sentence, neither Debtor
nor any party other than Bank may withdraw or receive any distribution of any
Collateral from the Securities Account. The Collateral Value of the Securities
Account shall at all times be equal to or greater than $5,000,000.00. In the
event that the Collateral Value, for any reason and at any time, is less than
the required amount, Debtor shall promptly make a principal reduction on the
Indebtedness or deposit additional assets of a nature satisfactory to Bank into
the Securities Account, in either case in amounts or with values sufficient to
achieve the required Collateral Value.

        2.     "Collateral Value" means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account at the time of computation, with such value and the classification of
any particular investment property in all instances determined by Bank in its
sole discretion, and excluding from such computation (a) all WF Securities and
Collective Investment Funds, (b) any stock with a market value of $10.00 or
less, and (c) all investment property from an issuer if Bank determines such
issuer to be ineligible.



Type of Investment Property
  Percentage  

Cash and Cash Equivalents

    100 %

U.S. Government Bills, Notes and Bonds and U.S. Government Sponsored Agency
Securities:

       



  (a)   with maturities less than or equal to 5 years     90 %



  (b)   with maturities greater than 5 years but less than or equal to 10 years
    85 %



  (c)   with maturities greater than 10 years     80 %

Corporate and Municipal Bonds and Notes and Brokered CDs:

       



  (a)   rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency
with maturities less than or equal to 5 years     85 %



  (b)   rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency
with maturities greater than 5 years but less than or equal to 10 years     80 %



  (c)   rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency
with maturities greater than 10 years     75 %



  (d)   rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities less than or equal to 5 years     75 %



  (e)   rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities greater than 5 years but less than or equal to 10 years     70 %



  (f)   rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities greater than 10 years     65 %



  (g)   Brokered CDs < $100,000 that are fully FDIC insured     90 %

Commercial Paper (for split ratings, apply the lower advance rate):

       



  (a)   rated Al and P1 by a nationally recognized rating agency     85 %



  (b)   rated Al or P1 by a nationally recognized rating agency     80 %

1

--------------------------------------------------------------------------------



Type of Investment Property
  Percentage  



  (c)   rated A2 or P2 by a nationally recognized rating agency     70 %

Common and Preferred Stock:

       



  (a)   traded on the New York Stock Exchange     75 %



  (b)   traded on NASDAQ, the American Stock Exchange or a regional exchange:  
     



      (i)   with a market capitalization greater than $7.5B and        



          **   rated A+, A or A- by a nationally recognized rating agency     75
%



          **   rated B+ by a nationally recognized rating agency     60 %



          **   rated B, B- or C by a nationally recognized rating agency     50
%



      (ii)   with a market capitalization greater than $1B but less than or
equal to $7.5B and        



          **   rated A+, A or A- by a nationally recognized rating agency     60
%



          **   rated B+ by a nationally recognized rating agency     50 %



          **   rated B, B- or C by a nationally recognized rating agency     40
%



      (iii)   with a market capitalization greater than or equal to $500MM but
less than $1B and        



          **   rated A+, A or A- by a nationally recognized rating agency     50
%



          **   rated B+ by a nationally recognized rating agency     40 %



          **   rated B, B- or C by a nationally recognized rating agency     30
%

Mutual Funds:

       



  (a)   Listed Money Market     95 %



  (b)   Short Term Taxable or Tax Exempt Bonds     90 %



  (c)   Intermediate Term Taxable or Tax Exempt Bonds     85 %



  (d)   General Taxable Bonds     80 %



  (e)   Municipal Bonds, Single State Bonds or Long Term Corporate Taxable Bonds
    75 %



  (f)   Balanced Stock and Bond Funds (includes flexible portfolio)     75 %



  (g)   Domestic Large Cap Growth, Value and Core Stock     70 %



  (h)   Domestic Equity Income Stock     70 %



  (i)   Domestic Mortgage Taxable Bonds     70 %



  (j)   Domestic Multi Cap Growth, Value and Core Stock     60 %



  (k)   Domestic Mid Cap Growth, Value and Core Stock     60 %



  (l)   Domestic Small Cap Growth, Value and Core Stock     50 %



  (m)   Domestic Specialty Equity Stock     50 %



  (n)   Sector, Global, International, High Yield Taxable and Tax Exempt Stocks
and Bonds     50 %



  (o)   Listed NASDAQ Mutual Funds     50 %

        3.    Exclusion from Collateral.    Notwithstanding anything herein to
the contrary, the terms "Collateral" and "Proceeds" do not Include, and Bank
disclaims a security interest in all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.

        4.     "Collective Investment Funds" means collective investment funds
as described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.

        5.     "WF Securities" means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Addendum has been executed as of the same date
as the Agreement.


WILLDAN GROUP, INC.   WELLS FARGO BANK,
NATIONAL ASSOCIATION
By:
 
/s/ Kimberly Gant


--------------------------------------------------------------------------------

Kimberly Gant
 
By:
 
/s/ Randall Repp


--------------------------------------------------------------------------------

Randall Repp Title:   Chief Financial Officer       Vice President

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT
